Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 20020186192) in view of Nakanishi (US 20160232831).

Regarding claim 1: 
Maruoka (US 20020186192) discloses liquid crystal display (see Fig. 1) device comprising: 
a liquid crystal panel (100, Fig. 1) comprising a pixel (e.g. 101) and ([415 or 414]) ([0083, 0098]), the pixel comprising a pixel memory (433), ([0083, 0098]); and
 a controller (111) configured to supply a video signal to the liquid crystal panel ([0083, 0098]), wherein the liquid crystal panel comprises: a first mode (video mode) that displays video using the video signal continuously supplied from the controller (111); and 
a second mode (still picture) that displays video using the video signal recorded in the pixel memory (frame memory) ([0142], FIG. 31 shows the circuit constitution which outputs still pictures using the frame memory 431. stil -picture outputs perform a function which is effective when video signals whose display is not desirable must be inputted. In the usual operation, the images are displayed real time to always update the video signals in the inside of the frame memory 431. When writing of video signal into the memory is interrupted, the image is not updated. Accordingly, the signals immediately before the interruption are read out from the memory repeatedly. In this manner, the outputting of still pictures is performed by controlling a switch for writing signals into the memory), 
the controller comprises: a video signal control circuit (400) configured to output the video signal (see Fig. 1); and a microcomputer (430) configured to control the video signal control circuit (see,[ 0110], Fig. 15), and in the first mode (video mode) ([0110]), the video signal control circuit outputs the polarity control signal, and in the second mode (still picture mode), the microcomputer outputs the polarity control signal ([0142]).
Maruoka does not specifically discloses a polarity signal output circuit, the polarity signal output circuit being controlled by a polarity control signal and being configured to supply a polarity signal to the pixel and a controller (111) configured to supply a video signal.
Nakanishi (US 20160232831) discloses a polarity signal output circuit (i.e. voltage output circuit in source driver corresponding to controller 11), the polarity signal output circuit being controlled by a polarity control signal and being configured to supply a polarity signal to the pixel and a controller (11, see Fig. 1) configured to supply a video signal and the polarity control signal ([0048], 0287] and [0087], Fig. 1) (in [0048] discloses controller 11 controls the source drive circuit 14 to apply a voltage, in a column inversion drive mode, to the pixel electrodes R, G, and B, which are disposed in a matrix, of the liquid crystal display panel 12. The column inversion drive mode is a drive mode in which voltage of the same polarity are applied to pixel electrodes connected to the same source signal line in each frame, polarities  of voltages applied to pixel electrodes connected to adjacent ones of source signal lines are inverted, and polarity of the voltages applied to pixel electrodes are inverted for each frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruoka with the teaching of Nakanishi, thereby providing high quality image in the display device.
Regarding claim 2:
Maruoka discloses wherein: the first mode comprises a mode that is applied when displaying a moving image ([0110]); and the second mode comprises a mode applied when displaying a still image ([0142]).
Regarding claim 3:
Maruoka discloses wherein the video signal control circuit is stopped when the liquid crystal panel is in the second mode ([0142]).
Regarding claim 4:
Maruoka discloses wherein the microcomputer is configured to stop the video signal control circuit when the liquid crystal panel switches from the first mode to the second mode ([0110], [0142]).
Regarding claim 5:
Maruoka in view of Nakanishi disclose wherein the microcomputer is configured to start outputting the polarity control signal when the liquid crystal panel switches from the first mode to the second mode (see Maruoka ([0110], [0142]) and Nakanishi, ([0048], 0287] and [0087], Fig. 1). Same motivation as applied to claim 1.
Regarding claim 6:
Maruoka discloses wherein the microcomputer is configured to activate the video signal control circuit when the liquid crystal panel switches from the second mode to the first mode ([0110], [0142]).
Regarding claim 7:
Maruoka discloses wherein the microcomputer is configured to stop output the  control signal when the liquid crystal panel switches from the second mode to the first mode ([0110], [0142]).
Nakanishi (US 20160232831) discloses the polarity signal polarity control signal and being configured to supply a polarity signal to the pixel ([0048], 0287] and [0087], Fig. 1). Same motivation as applied to claim 1.
Regarding claim 8:
Maruoka in view of Nakanishi discloses, wherein the controller (11) comprises a circuit configured to exclusively and selectively output the polarity control signal from the video signal control circuit or the polarity control signal from the microcomputer to the liquid crystal panel (Nakanihi, [0048], 0287] and [0087], Fig. 1), and to invalidate (does not active)  a polarity control signal erroneously (incrrectly) output from the video signal control circuit (11) when the liquid crystal panel switches from the first mode to the second mode or from the second mode (still image) to the first mode (video image ) (see, Nakanishi, [0053]) . (see Maruoka ([0110], [0142]) and Nakanishi, ([0048], 0287] and [0087], Fig. 1). Thereby, providing current saving in the display device without deterioration of the image quantity. 
Regarding claim 9:
Maruoka in view of Nakanishi discloses wherein the controller (11) comprises a first power source voltage circuit configured to generate a voltage for operating the video signal control circuit, and the first power source voltage circuit is stopped when the liquid crystal panel is in the second mode (see Nakanishi [0045--0048], [0053-0055]). Same motivation as recited in claim 8.
Regarding claim10:
Maruoka in view of Nakanishi discloses the liquid crystal panel comprises a video signal output unit configured to output the video signal supplied by the controller to a video signal line to which the pixel is connected (see Maruoka,0083, 0098, and 0142 and Nakanishi [0045--0048], [0053-0055]); and 
Nakanishi discloses the controller (11) comprises a second power source voltage circuit configured to generate a voltage (inverted polarity voltage) for operating the video signal output unit; and the second power source voltage circuit is stopped when the liquid crystal panel is in the second mode (still picture mode) (see Nakanishi [0045, 0048-0049]). Thereby, providing reduction of power consumption.
 
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692